Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 and 13-20 are pending.
Claims 1-10 and 13-20 are rejected.
Claims 4-5, 7-9, 15, 17-18, and 20are amended.
Claims 11-12 and 21-22 are canceled.
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
	In the instant case, claims 1-10 and 13-20 are directed toward a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 13 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A method of improving accuracy of a healthcare diagnostic test, the method comprising: receiving, by a computing device, an individual test result of an analytic test performed on a subject; determining, by the computing device, a pre-test probability of a condition for the subject; determining, by the computing device, a likelihood ratio of the analytic test; determining, by the computing device, augmentation information that affects the likelihood ratio of the analytic test; generating, by the computing device, an adjusted likelihood ratio using the augmentation information; determining, by the computing device, a post-test probability of the condition based on the pre-test probability and the adjusted likelihood ratio; and presenting, by the computing device, the post-test probability on a display device”.
The limitations of receiving an individual test result of an analytic test performed on a subject; determining a pre-test probability of a condition for the subject; determining a likelihood ratio of the analytic test; determining augmentation information that affects the likelihood ratio of the analytic test; generating an adjusted likelihood ratio using the augmentation information; determining, by the a post-test probability of the condition based on the pre-test probability and the adjusted likelihood ratio; and presenting the post-test probability on a display device, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receiving, determining, generating, and presenting, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.  
Further, the abstract idea of claim 13 is identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people.
Dependent claims 2-10 and 14-20 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 13. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-10 and 13-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “computing device”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 2 and Pages 2-4, of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “by a computing device”, which amounts to limiting the abstract idea to the field of accurate diagnostic testing/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receiving… and individual test result” and “presenting… the post-test probability”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-10 and 14-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1 and 13, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-10 and 14-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1 and 13, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claim 1-10 and 13-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline (US 20030191666 A1).
Regarding claim 1 Kline teaches a method of improving accuracy of a healthcare diagnostic test (Kline, Abstract), the method comprising: receiving, by a computing device, an individual test result of an analytic test performed on a subject (Kline, Abstract, [0021], [0027], and [0042]-[0046]); determining, by the computing device, a pre-test probability of a condition for the subject (Kline, Abstract, [0026], and [0044]); determining, by the computing device, a likelihood ratio of the analytic test (Kline, [0021] and [0043]); determining, by the computing device, augmentation information that affects the likelihood ratio of the analytic test (Kline, [0021] and [0043]); generating, by the computing device, an adjusted likelihood ratio using the augmentation information (Kline, [0021], [0043], [0044], and [0052]); determining, by the computing device, a post-test probability of the condition based on the pre-test probability and the adjusted likelihood ratio (Kline, Abstract, [0042]-[0046], and [0052]); and presenting, by the computing device, the post-test probability on a display device (Kline, [0041] and [0047]).
Regarding claim 2 Kline teaches determining the augmentation information includes determining at least one of a subject age, demographics, geographical location, date and time, body temperature, heart rate, respiratory rate, medication status, vaccination status, and expertise level of a test administrator (Kline, [0011], [0033], and [0034]).
Regarding claim 3 Kline teaches determining the augmentation information includes retrieving factors relevant to the augmentation information from an electronic medical record (Kline, [0028] and [0029]).
Regarding claim 4 Kline teaches generating the adjusted likelihood ratio includes: retrieving, by the computing device from a server, at least one of an updated sensitivity and an updated specificity for the analytic test based on factors relevant to the augmentation information (Kline, [0044]).
Regarding claim 5 Kline teaches determining the pre-test probability of the condition includes obtaining, by the computing device from a server, at least one of prevalence information for the condition, family illness status, family history, and vaccination status (Kline, [0036]).
Regarding claim 7 Kline teaches determining the pre-test probability of the condition includes obtaining, by the computing device, a post-test probability of a previous analytic test (Kline, Abstract, [0042]-[0046], and [0052]).
Regarding claim 8 Kline teaches comparing, by the computing device, the post-test probability to a threshold probability; and in response to determining that the post-test probability meets the threshold probability, presenting, by the computing device, a recommended intervention for the condition (Kline, Abstract, [0042]-[0046], and [0052]).
Regarding claim 9 Kline teaches the analytic test is a first analytic test, the method further comprising: conducting a second analytic test; and using a test result of the second analytic test to update likelihood ratio information stored on the server for the first analytic test (Kline, Abstract, [0042]-[0046], and [0052]).
Regarding claim 10 Kline teaches using the test result of the second analytic test to update likelihood ratio information includes: updating at least one of a sensitivity and a specificity for the first analytic test in association with the augmentation information for the subject (Kline, Abstract, [0021], [0027], and [0042]-[0046]).
Regarding claim 13 Kline teaches a method, comprising: determining, by a computing device, a pre-test probability of a condition for a subject (Kline, Abstract, [0026], and [0044]); determining, by the computing device, a likelihood ratio of a first analytic test (Kline, [0021] and [0043]); determining, by the computing device, augmentation information that affects the likelihood ratio of the first analytic test (Kline, [0021] and [0043]); generating, by the computing device, an adjusted likelihood ratio using the augmentation information (Kline, [0021], [0043], [0044], and [0052]); determining, by the computing device, a potential post-test probability of the condition based on the pre-test probability, the adjusted likelihood ratio, and an assumption that an individual test result of the first analytic test would indicate the presence of the condition (Kline, Abstract, [0042]-[0046], and [0052]); and in response to determining that the potential post-test probability is greater than a threshold probability, presenting, by the computing device, an instruction to perform the first analytic test (Kline, [0041] and [0047]).
Regarding claim 14 Kline teaches in response to determining that the potential post-test probability is not greater than the threshold probability: determining a second likelihood ratio of a second analytic test; determining second augmentation information that affects the second likelihood ratio; generating a second adjusted likelihood ratio using the augmentation information; determining a second potential post-test probability of the condition based on the pre-test probability, the second adjusted likelihood ratio, and an assumption that an individual test result of the second analytic test would indicate the presence of the condition; and in response to determining that the second potential post-test probability is greater than the confidence threshold, presenting, by the computing device, an instruction to perform the second analytic test (Kline, Abstract, [0021], [0026]-[0027], [0042]-[0046], and [0052]).  
Regarding claim 15 Kline teaches determining the augmentation information includes determining at least one of a subject age, demographics, geographical location, date and time, body temperature, heart rate, respiratory rate, medication status, vaccination status, and expertise level of a test administrator (Kline, [0011], [0033], and [0034]).
Regarding claim 16 Kline teaches determining the augmentation information includes retrieving factors relevant to the augmentation information from an electronic medical record (Kline, [0028] and [0029]).
Regarding claim 17 Kline teaches generating the adjusted likelihood ratio includes: retrieving, by the computing device from a server, at least one of an updated sensitivity and an updated specificity for the first analytic test based on factors relevant to the augmentation information (Kline, [0044]).
Regarding claim 18 Kline teaches determining the pre-test probability of the condition includes obtaining, by the computing device from a server, at least one of prevalence information for the condition, family illness status, family history, and vaccination status (Kline, [0036]).
Regarding claim 20 Kline teaches determining the pre-test probability of the condition includes obtaining, by the computing device, a post-test probability of a previous analytic test (Kline, Abstract, [0042]-[0046], and [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kline in view of Selker et al. (US 20030032871 A1), hereinafter Selker.
Regarding claims 6 and 19 Kline teaches the method of claim 5 and claim 18. Kline does not teach obtaining the prevalence information for the condition includes: obtaining, by the computing device, a geographical position of the computing device; and retrieving, by the computing device from a server, prevalence information for a geographic region surrounding the geographical position of the computing device. However, Selker teaches obtaining the prevalence information for the condition includes: obtaining, by the computing device, a geographical position of the computing device; and retrieving, by the computing device from a server, prevalence information for a geographic region surrounding the geographical position of the computing device (Selker, [0035] and [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kline to incorporate the teachings of Selker and account for the method of claim 5 AND 18, wherein obtaining the prevalence information for the condition includes: obtaining, by the computing device, a geographical position of the computing device; and retrieving, by the computing device from a server, prevalence information for a geographic region surrounding the geographical position of the computing device. Doing so would provide better use of predictive instruments using logistic regression equations to model the probability that the patient has a serious cardiac condition (e.g. the probability of acute cardiac ischemia or the probability of imminent death from a cardiac condition) and other such serious illnesses (Selker, [0006]).    

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                                                        


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686